 
EXHIBIT 10.4
 
CAPITAL WARRANT AGREEMENT
 
This Capital Warrant Agreement (“Agreement”) is executed as of this 30th day of
April, 2009 by Grand River Commerce, Inc., a Michigan corporation (“Company”),
in favor of the individuals listed on Exhibit A (each, an “Initial Holder”), in
accordance with the terms and subject to the conditions set forth in this
Agreement.
 
WHEREAS, the organizers of Grand River Bank, a Michigan chartered bank (the
“Bank”), have undertaken substantial investment risk in supporting the Company
in connection with its initial offering of common stock; and
 
WHEREAS, in recognition of such investment risk by the organizers in supporting
the Company in its initial capitalization, the Company desires to grant to each
organizer warrants to purchase shares of common stock of the Company (each, a
“Warrant” and, collectively, the “Warrants”) in the amounts set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the agreements hereinafter
set forth, the receipt and sufficiency of which are hereby acknowledged, the
Company and, by acceptance of a Warrant, each Initial Holder (as defined herein)
agree as follows:
 
1.           Grant of Warrants.  Subject to the terms, restrictions, limitations
and conditions stated in this Agreement, the receipt and sufficiency of which
are hereby acknowledged, the Company hereby grants to Initial Holder the number
of Warrants set forth beside his name on Exhibit A.  Each Warrant initially
shall be exercisable for one fully paid and non-assessable share of common
stock, par value $0.01 per share, of the Company (“Share”), subject to
adjustment as provided in Section 11 of this Agreement.  The Initial Holders and
all subsequent registered holders of the Warrants (each, a “Holder” and,
collectively, the “Holders”) shall have the rights and obligations set forth in
this Agreement.
 
2.           Warrant Certificates.  Each Warrant shall be evidenced by a warrant
certificate, which shall be substantially in the form attached to this Agreement
as Exhibit B (“Warrant Certificate”).  Each Warrant Certificate shall have such
marks of identification or designation and such legends or endorsements thereon
as the Company deems appropriate, so long as they are not inconsistent with the
provisions of this Agreement, or as are required to comply with any law, rule or
regulation applicable to the Company or the Shares.  The Warrant Certificates
shall be executed on behalf of the Company by the manual, facsimile or imprinted
signature of its Chairman of the Board, its President or any senior vice
president and shall be attested by the manual, facsimile or imprinted signature
its Secretary or Cashier, or any assistant secretary or assistant cashier.
 
3.           Term of Warrants.
 
(a)           The term for the exercise of the Warrants shall begin at 9:00
a.m., Grand Rapids, Michigan time on April 30, 2009 (the “Issue Date”).  The
term for the exercise of the Warrants shall expire at 2:00 p.m., Grand Rapids,
Michigan time on the earlier to occur of (i) the tenth anniversary of the Issue
Date, or (ii) the date provided in Section 3(b) of this Agreement
(the “Expiration Time”).

 
 

--------------------------------------------------------------------------------

 

(b)           Notwithstanding any provision of this Agreement or any Warrant
Certificate to the contrary, the Warrants shall expire, to the extent not
exercised, within 45 days following the receipt of notice from the Bank’s state
or primary federal regulator (“Regulator”) that (i) the Bank has not maintained
its minimum capital requirements (as determined by the Regulator); and (ii) the
Regulator is requiring exercise or forfeiture of warrants.  Upon receipt of such
notice from the Regulator, the Company shall promptly notify each Holder that he
must exercise the Warrants granted to him prior to the end of the 45-day period
or such earlier period as may be specified by the Regulator or forfeit such
Warrant(s).  In case of forfeiture, no Holder shall have any cause of action, of
any kind or nature, against the Company or any of its officers or directors with
respect to the forfeiture.  In addition, neither the Company nor the Bank shall
be liable to any Holder due to the failure or inability of the Company to
provide adequate notice to Holder.
 
4.           Exercise of Warrants.  The purchase price per Share to be paid by a
Holder for Shares subject to the Warrants shall be $10.00, subject to adjustment
as set forth in Section 11 of this Agreement (the “Exercise Price”).  A Holder
may exercise Warrants evidenced by a Warrant Certificate in whole or in part at
any time prior to the Expiration Time by delivering to the secretary of the
Company (i) the Warrant Certificate; (ii) a written notice to the Company
specifying the number of Shares with respect to which Warrants are being
exercised; and (iii) a check for the full amount of the aggregate Exercise Price
of the Shares being acquired.
 
5.           Delivery of Shares; Partial Exercise.  Upon receipt of the items
set forth in Section 4, and subject to the terms of this Agreement, the Company
shall promptly deliver to, and register in the name of, the Holder a certificate
or certificates representing the number of Shares acquired by exercise of a
Warrant.  In the event of a partial exercise of Warrant(s), a new Warrant
Certificate evidencing the number of Shares that remain subject to the Warrant
shall be issued by the Company to such Holder or to his duly authorized assigns.
 
6.           Registration of Transfer and Exchange.
 
(a)           The Company shall keep, or cause to be kept, at its principal
place of business or at such other location designated by the Company, a
register or registers in which, subject to such reasonable regulations as the
Company may prescribe, the registrar and transfer agent (the “Securities
Registrar”) shall register the Warrant Certificates and the transfers thereof as
provided herein (“Securities Register”).  The initial Securities Registrar shall
be the secretary of the Company, and thereafter, the Securities Registrar may be
removed and/or appointed as authorized by the Company.
 
(b)           Upon surrender for registration of transfer of any Warrant
Certificate, the Company shall issue and deliver to the Holder or his duly
authorized assigns, one or more new Warrant Certificates of like tenor and in
like aggregate amount.
 
(c)           At the option of the Holder, Warrant Certificates may be exchanged
for other Warrant Certificates of like tenor and in like aggregate amount upon
surrender of the Warrant Certificates to be exchanged; provided, however, that
no modifications to the terms of this Agreement or the Warrant Certificate may
be made in connection with such exchange.  Upon such surrender, the Company
shall issue and deliver to the Holder or his duly authorized assigns, one or
more new Warrant Certificates of like tenor and in like aggregate amount.
 
(d)           Every Warrant Certificate presented or surrendered for
registration of transfer or exchange shall be accompanied (if so required by the
Company or the Securities Registrar) by a written instrument or instruments of
transfer, in form satisfactory to the Company or the Securities Registrar, duly
executed by the registered Holder or by such Holder’s duly authorized attorney
in writing.

 
2

--------------------------------------------------------------------------------

 
 
7.           Replacement of Warrant Certificates.
 
(a)           Upon receipt of evidence reasonably satisfactory to the Company of
the loss, theft, destruction or mutilation of a Warrant Certificate and, in the
case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and amount to the Company or, in the case of
mutilation, surrender and cancellation of such Warrant Certificate, the Company
shall issue and deliver to the Holder or his duly authorized assigns, one or
more new Warrant Certificates of like tenor and in like aggregate amount.  In
the case of loss, theft or destruction of a Warrant Certificate, prior to the
issuance of a replacement Warrant Certificate, the Company may also require that
a bond be posted in such amount as the Company may determine is necessary as
indemnity against any claim that may be made against it with respect to such
Warrant Certificate.
 
(b)           All Warrants shall be held and owned under the express condition
that the provisions of this Section are exclusive with respect to the
replacement or payment of mutilated, destroyed, lost or stolen Warrant
Certificates and shall preclude (to the extent lawful) all other rights and
remedies, notwithstanding any law or statute existing or hereafter enacted to
the contrary with respect to the replacement or payment of negotiable
instruments or other securities without their surrender.
 
(c)           Upon the issuance of any new Warrant Certificate under this
Section, the Company may require the payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other expenses (including the fees and expenses of the Company and its agents
and counsel) connected therewith.
 
(d)           Every new Warrant Certificate issued pursuant to this Section
shall constitute an additional contractual obligation of the Company, whether or
not the mutilated, destroyed, lost or stolen Warrant Certificate shall be at any
time enforceable by anyone, and shall be entitled to all the benefits of this
Agreement equally and proportionately with any and all other Warrant
Certificates duly issued hereunder.
 
8.           Persons Deemed Holders.  Prior to the due presentment of a Warrant
Certificate for registration of transfer or exchange, the Company, any
Securities Registrar and any other agent of the Company may treat the person in
whose name such Warrant Certificate is registered in the Securities Register as
the sole Holder of such Warrant Certificate and of the Warrant represented by
such Warrant Certificate for all purposes whatsoever, and shall not be bound to
recognize any equitable or other claim to or interest in such Warrant
Certificate or in the Warrant represented by such Warrant Certificate on the
part of any person and shall be unaffected by any notice to the contrary.
 
9.            Cancellation.  All Warrant Certificates surrendered for the
purpose of exercise, exchange or registration of transfer shall be cancelled by
the Securities Registrar, and no Warrant Certificates shall be issued in lieu
thereof, except as expressly permitted by the provisions of this Agreement.
 
10.           Fractional Shares.  The Company shall not be required to issue
Warrant Certificates exercisable for fractional Shares or to issue fractional
Shares upon the exercise of Warrants. Warrant Certificates exercisable for
fractional Shares shall expire as of the Expiration Date, and a Holder of such
Warrant Certificates shall not be entitled to any consideration of any kind or
nature in respect of such Warrant or Warrant Certificate.

 
3

--------------------------------------------------------------------------------

 

11.           Stock Dividends, Splits, Etc.
 
(a)           If, prior to the Expiration Time, the Company shall subdivide its
outstanding Shares into a greater number of Shares, or declare and pay a
dividend of its Shares payable in additional Shares, the Exercise Price, as then
in effect, shall be proportionately reduced, and the Company shall
proportionately increase the number of Shares then subject to exercise under
this Warrant (and not previously exercised.)
 
(b)           If, prior to the Expiration Time, the Company shall combine its
outstanding Shares into a lesser number of Shares, the Exercise Price, as then
in effect, shall be proportionately increased, and the Company shall
proportionately reduce the number of Shares then subject to exercise under this
Warrant (and not previously exercised.)
 
12.           Reorganization, Reclassifications, Consolidation or Merger.  If,
prior to the Expiration Time, there shall be a reorganization or
reclassification of the Shares (other than as provided in Section 11 of this
Agreement), or any consolidation or merger of the Company with another entity,
the Holder shall be entitled to receive, during the remainder of the term of
this Agreement and upon payment of the Exercise Price, the number of shares of
stock or other securities or property of the Company or of the successor entity
(or its parent company) resulting from such consolidation or merger, as the case
may be, to which a holder of Shares, deliverable upon the exercise of a Warrant,
would have been entitled upon such reorganization, reclassification,
consolidation or merger; and, in any case, the Company shall make appropriate
adjustments (as determined by the board of directors of the Company in its sole
discretion) in the application of the provisions with respect to the rights and
interests of the Holders so that the provisions set forth in this Agreement
(including the adjustment to the Exercise Price and the number of Shares
issuable upon exercise of the Warrants) shall be applicable, as nearly as may be
practicable, to any shares or other property thereafter deliverable upon the
exercise of this Warrant.
 
13.           Certificate as to Adjustments; Issuance of New Warrant
Certificates.  Within thirty (30) days following any adjustment provided for in
Section 11 or 12 of this Agreement, the Company shall give written notice of the
adjustment to the Holders as provided in Section 14(a) of this Agreement.  The
notice shall state the Exercise Price as adjusted and the increased or decreased
number of shares purchasable upon the exercise of the Warrant(s) and shall set
forth in reasonable detail the method of calculation for each.  Notwithstanding
anything to the contrary set forth herein or in the Warrant Certificates, the
Company may, at its option, issue new Warrant Certificates evidencing the
Warrants, in such form as may be approved by the Company, to reflect any
adjustment or change in the Exercise Price and the number or kind of stock or
other securities or property purchasable upon exercise of the Warrants.
 
14.           Miscellaneous.
 
(a)           Any notice or other communication required or permitted to be made
hereunder shall be in writing, duly signed by the party giving such notice or
communication and shall be deemed delivered and effective when given personally
or mailed by first-class registered or certified mail, postage prepaid as
follows (or at such other address for a party as shall be specified by like
notice): (i) if given to the Company, at its principal place of business; and
(ii) if given to a Holder, at the address set forth for the Holder on the books
and records of the Company.  A notice given to the Company by a Holder with
respect to the exercise of a Warrant shall not be effective until received by
the Company.
 
(b)           The Company shall, at all times, reserve and keep available out of
its authorized and unissued Shares or out of any Shares held in treasury that
number of Shares that will from time to time be sufficient to permit the
exercise in full of all outstanding Warrants.  The Company shall take all such
action as may be necessary to ensure that all Shares delivered upon exercise of
any Warrants shall, at the time of delivery of the Warrant Certificates for such
Shares, be duly authorized, validly issued, fully paid and nonassessable.

 
4

--------------------------------------------------------------------------------

 
 
(c)           The Company shall pay when due and payable any and all federal and
state transfer taxes and charges (other than any applicable income taxes) that
may be payable in respect of the issuance and delivery of Warrant Certificates
or of certificates for Shares receivable upon the exercise of any Warrants;
provided, however, that the Company shall not be required to pay any tax that
may be payable in respect of the issuance and delivery (i) of any Warrant
Certificate or stock certificate registered in a name other than that of the
Holder of the Warrant Certificate that has been surrendered, or (ii) of any
Warrant Certificate under Section 7.
 
(d)           No Holder, in his capacity as such, shall be entitled to vote or
receive dividends or shall be deemed for any other purpose the holder of the
Shares or other securities which may at any time be issuable upon the exercise
of such Warrant.  Nothing contained herein or in any Warrant Certificate shall
be construed to confer upon any Holder, in his capacity as such, any of the
rights of a shareholder of the Company, including any right to vote for the
election of directors or upon any matter submitted to shareholders of the
Company at any meeting thereof, to give or withhold consent to any corporate
action, or to receive notices of meeting or other actions affecting
shareholders.
 
(e)           Each Holder, by accepting a Warrant Certificate, accepts and
agrees to the terms of this Agreement.  The terms of this Agreement shall be
binding upon the Company and the Holders and their respective heirs, successors,
representatives and permitted assigns.  Nothing expressed or referred to herein
is intended or will be construed to give any person other than the Company or
the Holders any legal or equitable right, remedy or claim under or in respect of
this Agreement, or any provision herein contained, it being the intention of the
Company and the Holders that this Agreement, the assumption of obligations and
statements of responsibilities hereunder, and all other conditions and
provisions hereof are for the sole benefit of the Company and the Holders and
for the benefit of no other person.
 
(f)           This Agreement constitutes the full understanding of the Company
and the Holders, a complete allocation of risks between them and a complete and
exclusive statement of the terms and conditions of their agreement relating to
the subject matter hereof and supersedes any and all prior agreements, whether
written or oral, that may exist between the Company and any Holder with respect
thereto.  Except as otherwise specifically provided in this Agreement, no
conditions, usage of trade, course of dealing or performance, understanding or
agreement purporting to modify, vary, explain or supplement the terms or
conditions of this Agreement will be binding unless hereafter or
contemporaneously herewith made in writing and signed by the party to be bound,
and no modification will be effected by the acknowledgment or acceptance of
documents containing terms or conditions at variance with or in addition to
those set forth in this Agreement.
 
(g)           The headings contained in this Agreement are for convenience of
reference only and will not affect in any way the meaning or interpretation of
this Agreement.  The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement will refer to this Agreement as a
whole and not to any particular provision in this Agreement.  Each use herein of
the masculine, neuter or feminine gender will be deemed to include the other
genders.  Each use herein of the plural will include the singular and vice
versa, in each case as the context requires or as is otherwise appropriate.  The
word “or” is used in the inclusive sense.  References to a person are also to
its permitted successors or assigns. No provision of this Agreement is to be
construed to require, directly or indirectly, any person to take any action, or
omit to take any action, which action or omission would violate applicable law
(whether statutory or common law), rule or regulation.
 
(h)           This Agreement shall terminate upon the earlier of (i) the
Expiration Time, or (ii) the close of business on the date on which all Warrants
shall have been exercised.

 
5

--------------------------------------------------------------------------------

 
 
(i)           Notwithstanding anything in this Agreement to the contrary, in no
event will the Holder of a Warrant be entitled to receive a net-cash settlement
or other consideration in lieu of physical settlement in Shares upon exercise of
the Warrant.  Accordingly, the Warrant may expire unexercised and worthless if
either a current registration statement covering the Shares is not effective or
if no exemption to registration of the Shares under federal or applicable state
securities laws is available.
 
(j)             THIS AGREEMENT, EACH WARRANT AND EACH WARRANT CERTIFICATE SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
MICHIGAN WITHOUT REGARD TO THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE
PRINCIPLES OF CONFLICTS OF LAWS.  IN THE EVENT OF A DISPUTE INVOLVING THIS
AGREEMENT, THE PARTIES IRREVOCABLY AGREE THAT VENUE FOR SUCH DISPUTE SHALL LIE
EXCLUSIVELY IN A COURT OF COMPETENT JURISDICTION IN KENT COUNTY, MICHIGAN.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer as of the date first above written.
 
GRAND RIVER COMMERCE, INC.
a Michigan corporation
 
/s/ Robert P. Bilotti
 
By: Robert P. Bilotti, Chief Executive Officer


 
6

--------------------------------------------------------------------------------

 

EXHIBIT A
 
LIST OF INITIAL HOLDERS

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
CAPITAL WARRANT CERTIFICATE
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS SPECIFIED IN THAT CERTAIN CAPITAL WARRANT AGREEMENT DATED AS OF APRIL
30, 2009, BY GRAND RIVER COMMERCE, INC., A MICHIGAN CORPORATION (“COMPANY”), IN
FAVOR OF THE PERSONS LISTED ON EXHIBIT A THERETO, AS THE SAME MAY BE AMENDED
FROM TIME TO TIME (“AGREEMENT”).  A COPY OF THE FORM OF THE AGREEMENT IS ON FILE
AND MAY BE INSPECTED AT THE PRINCIPAL EXECUTIVE OFFICE OF THE BANK DURING NORMAL
BUSINESS HOURS.  THE HOLDER OF THIS CERTIFICATE, BY ACCEPTANCE OF THIS
CERTIFICATE, AGREES TO BE BOUND BY THE PROVISIONS OF THE AGREEMENT.


No. W-___
Number of Warrants:                



GRAND RIVER COMMERCE, INC.
WARRANT CERTIFICATE


This Warrant Certificate certifies that ____________________, or registered
assigns, is the registered holder of a warrant to purchase the number of
fully-paid and non-assessable shares of common stock, $0.01 per share par value
of the Company (“Shares”) set forth above, at the exercise price, subject to
adjustment in certain events (“Exercise Price”), of $10.00 per share
(“Warrant”).
 
The Warrant evidenced by this Warrant Certificate is part of a duly authorized
issue of Warrants issued pursuant to the Agreement, which is hereby incorporated
by reference in and made a part of this instrument and is hereby referred to for
a description of the rights, limitation of rights, obligations, duties and
immunities thereunder of the Company and the Holder.  All terms used, but not
otherwise defined, in this Warrant Certificate shall have the meanings assigned
to them in the Agreement.  If any provision of this Warrant Certificate
conflicts with a provision of the Agreement, the provision of the Agreement
shall supercede.
 
This Warrant may not be exercised after 2:00 p.m., Grand Rapids, Michigan time,
on the earlier to occur of (i) the tenth anniversary of the date that Grand
River Bank opens for business, or (ii) the date provided in Section 3(b) of the
Agreement (the “Expiration Time”).
 
The Holder may exercise the Warrant evidenced by this Warrant Certificate in
whole or in part at any time prior to the Expiration Time by delivering to the
secretary or the cashier of the Company (i) the Warrant Certificate; (ii) a
written notice to the Company specifying the number of Shares with respect to
which Warrants are being exercised; and (iii) a check for the full amount of the
aggregate Exercise Price of the Shares being acquired.  Notwithstanding anything
in this Agreement to the contrary, in no event will the Holder of a Warrant be
entitled to receive a net-cash settlement or other consideration in lieu of
physical settlement in Shares upon exercise of the Warrant if the Shares
underlying the Warrant are not covered by an effective registration statement
under federal or applicable state securities laws.  Accordingly, the Warrant may
expire unexercised and worthless if either a current registration statement
covering the Shares is not effective or if no exemption to registration of the
Shares under federal or applicable state securities laws is available.
 
Upon receipt of the items set forth above, and subject to the terms of the
Agreement, the Company shall promptly deliver to, and register in the name of,
the Holder a certificate or certificates representing the number of Shares
acquired by exercise of this Warrant.  In the event of a partial exercise of
this Warrant, a new Warrant Certificate evidencing the number of Shares that
remain subject to this Warrant shall be issued by the Company to such Holder or
to his duly authorized assigns.

 
 

--------------------------------------------------------------------------------

 
 
The Agreement provides that upon the occurrence of certain events the Exercise
Price and the type and/or number of the Company’s securities issuable thereupon
may, subject to certain conditions, be adjusted.  In such event, the Company
may, at its option, issue a new Warrant Certificate evidencing the adjustment in
the Exercise Price and the number and/or type of securities issuable upon the
exercise of the Warrants.
 
Upon surrender for registration of transfer of this Warrant Certificate, subject
to the terms of the Agreement, the Company shall issue and deliver to the Holder
or his duly authorized assigns, one or more new Warrant Certificates of like
tenor and in like aggregate amount.
 
Prior to the due presentment of this Warrant Certificate for registration of
transfer or exchange, the Company, any Securities Registrar and any other agent
of the Company may treat the person in whose name this Warrant Certificate is
registered in the Securities Register as the sole Holder of this Warrant
Certificate and of the Warrant represented by this Warrant Certificate for all
purposes whatsoever, and shall not be bound to recognize any equitable or other
claim to or interest in this Warrant Certificate or in the Warrant represented
by this Warrant Certificate on the part of any person and shall be unaffected by
any notice to the contrary.
 
The Holder, in his capacity as such, shall not be entitled to vote or receive
dividends or shall be deemed from any other purpose the holder of the Shares or
other securities which may at any time be issuable upon the exercise of this
Warrant.  Nothing contained in this Warrant Certificate shall be construed to
confer upon the Holder, in his capacity as such, any of the rights of a
shareholder of the Company, including any right to vote for the election of
directors or upon any matter submitted to shareholders of the Company at any
meeting thereof, to give or withhold consent to any corporation action, or to
receive notices of meeting or other actions affecting shareholders.
 
Any notice or other communication required or permitted to be made by the Holder
to the Company shall be in writing, duly signed by the Holder and shall be
deemed delivered and effective when given personally or mailed by first-class
registered or certified mail, postage prepaid to the Company, at its principal
place of business (or such other address as designated in writing to the Holder
by the Company).  A notice given to the Company by a Holder with respect to the
exercise of this Warrant shall not be effective until received by the Company.
 
The Holder understands and acknowledges that upon exercise of this Warrant, the
Holder may recognize taxable income equal to the difference between the fair
market value of the underlying Shares and the Exercise Price of the
Warrant.  Holders are encouraged to consult with their tax advisors before
exercising the Warrant.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be duly
executed under its corporate seal.
 
Dated as of April 30, 2009.
 
GRAND RIVER COMMERCE, INC.
a Michigan corporation
   
By:
   
Robert P. Bilotti, President & Chief Executive Officer



[SEAL]


Attest:



 
Jerry Sytsma, Secretary


 
 

--------------------------------------------------------------------------------

 